DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 12/02/2020.  Claims 1, 5, 7, 9, 13, and 19 are amended, claim 21 is new, and claims 1, 5, 7, 9, 11, 13, and 15-20 are currently pending.

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: while indefiniteness prevented there from being clearly defined metes and bounds of the original claims, the previous office action clarified that the claims were interpreted distinctly from the now-presented claim 21.  The scope of Claim 21 clearly encompasses an embodiment having a single imaging optical system with no limitation on a focal length of a second imaging optical system.  The original claim and new claim are related as distinct products. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 9, 11, 13, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-190056 to Suzuki (hereinafter Suzuki) and further in view of US Pat. No. 8,711,473 to Hirata (hereinafter Hirata).  English language translation of Suzuki was previously attached; citations are to the English language translation.
Regarding claim 1, Suzuki discloses an observation apparatus comprising: an objective (object lens system 2, Fig. 1, 2) configured to receive light from a sample (object 1); and a first imaging optical system (lens system 5, Fig. 2A) configured to form an image of the sample by focusing light from the objective (Fig. 2A), a second imaging optical system configured to form an image of the sample by focusing light from the objective (lens system 6, Fig. 2B), wherein the objective and the first imaging optical system are positioned in a manner such that a front focal position of the first imaging optical system does not coincide with a rear focal position of the objective ([0017],[0019],[0020]), the first imaging optical system has a focal length shorter than a focal length of a second imaging optical system (f5 = -24.73mm & f6 = 224.69mm), and a first optical system that includes the objective and the second imaging optical system has a projection magnification equal to a magnification defined by the objective (magnification in the 
Suzuki discloses the claimed invention as cited above though does not explicitly disclose a front focal position of the first imaging optical system is more distant from the sample than a rear focal position of the objective is. 
Hirata discloses a front focal position of the first imaging optical system (P4: Front focal point of imaging optical system 10, Fig. 2-4) is more distant from the sample than a rear focal position of the objective is (P3: Back focal point of objective optical system 11, Fig. 2-4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an adjustable gap between a back focal plane and a front focal plane of an imaging system as taught by Hirata with the system as disclosed by Suzuki.  The motivation would have been to reduce a change in magnification when the working distance is changed (col. 4, ln. 31-45). 
Regarding claim 5, Suzuki discloses an optical path switching element (beam splitter 4, Fig. 1) configured to switch an optical path of light from the objective into an optical path incident on the imaging optical system (Figs. 1-2).  Note: Claimed “switching” is taken under the broadest reasonable interpretation and does not require an optical path to be created or destroyed by the switching element, as claimed.  As the beam splitter takes a beam 3 traversing in a first direction and redirects at least some of the beam to an alternative direction, the beam splitter has acted as a “switching element”. 
Regarding claim 7, Suzuki discloses the optical path switching element is located on an optical path between the imaging optical system and the sample (Fig. 1).
Regarding claim 9, Suzuki discloses an optical path dividing element configured to divide an optical path of light from the objective into an optical path incident on the imaging optical system and an optical path incident on the second imaging optical system (beam splitter 4, Fig. 1).
Regarding claim 11, Suzuki discloses the optical path dividing element is an insertable/removable optical element (beam splitter 4, Fig. 1).  Note: the limitation on the dividing element as being “insertable/removable” does not narrowly encompass only elements that perform insertion/removal repeatedly in operation of the observation apparatus.  Initial installation of the beam splitter 4 in Suzuki reads on the breadth of the claimed invention with the current language.
Regarding claim 13, Suzuki discloses the optical path dividing element is located on an optical path between the imaging optical system and the sample (Fig. 1).
Regarding claim 17, Suzuki discloses the optical path dividing element is a half mirror (half mirror 4; [0013]).
Regarding claim 19, Suzuki discloses wherein the firstimaging optical system includes the second imaging optical system and an optical system insertable/removable onto/from an optical path between the objective and the second imaging optical system, when the optical system has been inserted onto the optical path, the objective and the imaging optical system are positioned in a manner such that the front focal position of the imaging optical system does not coincide with the rear focal position of the objective, and when the optical system has been inserted onto the optical path, the imaging optical system has a focal length shorter than the focal length of the second imaging optical system (Figs. 1-2; [0017]-[0020]).  This claim is interpreted as reading on an initial installation of the half mirror 4 in the optical systems of Suzuki reading on the independent Claim 1 and dependent Claim 3, as detailed above.
Regarding claim 20, Suzuki discloses the observation apparatus is a microscope apparatus (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Hirata as applied to claims 5 and 9 above, and further in view of US PG Pub. 2005/0068614 to Yoneyama et al. (hereinafter Yonenama).
Regarding claims 15-16 and 18, Suzuki only discloses a half mirror performing the optical path switching and optical path dividing.
Yoneyama discloses an optical path switching element and dividing element comprising a prism and dichroic mirrors (Fig. 13; para [0161],[0165]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a dichroic mirror and/or prism as taught by Yonenama with the system as disclosed by Suzuki.  The motivation would have been to provide the dichroic mirror is understood by persons having ordinary skill in the art as a means for bringing light of a particular wavelength to a microscope sample while transmitting light reflected from fluorescent samples for observation and/or imaging ([0160]).  The motivation would have been to provide the prism would have been to provide an art-recognized optical element performing the same beam splitting function as a half mirror disclosed by Suzuki with predictable results.  

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on the grounds of prior rejection of record for any teaching or matter specifically challenged in the argument, on account of substantive amendments to the scope of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872